Field, C. J.
This was a complaint under St. 1886, c. 318, § 2, and the rulings of the Superior Court were right unless St. 1894, c. 425, has changed the law applicable to the case. Commonwealth v. Vieth, 155 Mass. 442.
It is the general rule of law that the possession of a servant is the possession of the master. In the present case, we think that the evidence showed that the milk was still in the possession and under the control of the defendant. St. 1894, c. 425, we think, was designed to exempt a producer of milk from prosecution on a complaint that the milk was not of good standard quality only when the milk was found on other premises than those of the producer or in the possession of another person than the producer who was not subject to the control of the producer and who therefore might have adulterated the milk for his own purposes, or when the milk, if found upon the premises or in *40the possession or under the control of the producer, was taken by some person who was not an inspector of milk, or an agent of the dairy bureau or State board of health or a collector of samples duly authorized by an inspector, and who therefore might not be trustworthy. In every case of a taking of milk a sealed sample of the milk taken must be given to the producer for his protection. There is no indication that the general law governing the responsibility of a master for the acts of his servont was intended to be affected by the statute.

Exceptions overruled.